Citation Nr: 1010204	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for blackouts and 
dizziness, claimed to be residuals of concussion syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta (Decatur), Georgia, 
denying the Veteran's petition to reopen his previously 
denied, unappealed claim for service connection for 
headaches, as well as his claims for service connection for 
hypertension and blackouts.

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, commonly referred to as a Travel Board 
hearing.  During the hearing, the Veteran withdrew his claim 
for service connection for hypertension, so that claim is no 
longer at issue.  See 38 C.F.R. § 20.204 (2009).  Also during 
the hearing, he and his nephew, who provided supporting 
testimony, clarified that the claim for headaches was 
predicated on the condition being a residual of the 
concussion syndrome diagnosed in service.  They clarified, as 
well, that the claim for blackouts (and dizziness) also was 
predicated on these symptoms being additional residuals of 
the concussion syndrome diagnosed in service.

In November 2009, after advancing the case on the docket, the 
Board determined the RO had committed clear and unmistakable 
error (CUE) in a prior May 1996 decision that had initially 
considered and denied service connection for headaches as a 
residual of concussion syndrome.  So this successful 
collateral attack on that prior decision resulting in its 
reversal, in turn, negated the need for the Veteran to submit 
new and material evidence to reopen this claim.  See 
38 C.F.R. § 3.105(a) (2009).  The Board also determined, 
however, that his remaining claim for service connection for 
additional residuals of the concussion syndrome - 
specifically, his alleged blackouts and dizziness, required 
further development.  So the Board remanded this remaining 
claim to the RO via the Appeals Management Center (AMC).

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Here, unfortunately, the AMC did not 
substantially comply with the Board's prior November 2009 
remand directive by ensuring an adequate VA examination and 
medical opinion.  Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  The Board, therefore, must correct this error before 
adjudicating this remaining claim for blackouts 
and dizziness.  38 C.F.R. § 4.2 (2009).

When previously remanding this claim in November 2009, the 
Board indicated the Veteran needed to be scheduled for a VA 
compensation examination, which he was.  However, the VA 
examiner who conducted this evaluation in January 2010 did 
not respond to the questions the Board had posed, including 
specifically insofar as the likelihood that any of the 
Veteran's currently claimed blackouts and dizziness are 
related to his military service - particularly to the 
concussion syndrome diagnosed during service in September 
1973 and more recently in a December 2006 statement from Dr. 
K.W.  The Board also had asked this VA examiner to indicate 
whether, instead, these claimed blackouts and dizziness are 
more likely the result of other unrelated factors - namely, 
the Veteran's history of uncontrolled diabetes and 
hypertension.

In the report of this January 2010 VA compensation 
examination, however, this examiner for some unspecified 
reason apparently was under the impression that a medical 
opinion was not needed or requested concerning these 
determinative issues.  So no opinion was provided.  Moreover, 
during her objective clinical evaluation of the Veteran, such 
as when trying to assess his memory, cognitive functioning, 
and attention, she also became skeptical of the history he 
had recounted concerning his concussion syndrome and the 
extent and severity of the symptoms alleged to be residuals 
of it.  She believed he was being purposefully manipulative 
for secondary gain and concluded he did not present any 
symptoms that meet the criteria for a mental health 
diagnosis.

The report of the VA examiner's January 2010 compensation 
evaluation suggests she does not believe the Veteran 
legitimately has concussion syndrome, so presumably does not 
experience blackouts and dizziness as he is alleging and, 
thus, does not have current disability, much less related to 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).  But her suspicions 
notwithstanding, service connection already has been 
established for concussion syndrome in the Board's prior 
November 2009 decision.  So it already has been conceded the 
Veteran has concussion syndrome - even currently, 
and further, that it is related to his military service, even 
his relatively brief period of service during 1973.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Hence, the Board 
need only additionally determine whether he has blackouts and 
dizziness as consequent residuals (that is, aside from his 
claimed headaches).  And this is the reason the Board 
previously requested this VA medical opinion because it is 
needed to fairly decide his claim for blackouts and 
dizziness.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The Board is therefore requesting further, 
supplemental, comment from this VA compensation examiner.

Further development of this claim for blackouts and dizziness 
also is required to obtain potentially relevant Social 
Security Administration (SSA) records.  The Veteran indicated 
in his September 2006 Notice of Disagreement (NOD) that he 
had been awarded SSA benefits, and he again referred to these 
benefits in testimony during his August 2009 Travel Board 
hearing.  Unfortunately, it does not appear these records 
have been obtained.  And when, as here, VA is put on notice 
of the existence of relevant SSA records, VA must try and 
obtain these records before deciding the appeal as part of 
the duty to assist.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see 
also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).



Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  If possible, have the VA compensation 
examiner that recently evaluated the 
Veteran in January 2010 submit an addendum 
statement specifically responding to the 
questions the Board posed when previously 
remanding this case in November 2009.  In 
particular, this includes indicating (i) 
whether the Veteran currently experiences 
blackouts and dizziness (when accepting, 
rather than rejecting, he has concussion 
syndrome since the Board already has 
granted service connection for this 
condition).  If it is conceded he has 
blackouts and dizziness, then an opinion 
is also needed concerning (ii) the 
likelihood (very likely, as likely as not, 
unlikely) these blackouts and dizziness 
are attributable to his military service 
- but especially to his already service-
connected concussion syndrome, or (iii) 
instead are more likely the result of 
other unrelated factors, namely, his 
history of uncontrolled diabetes and 
hypertension.

The term "as likely as not", i.e., at 
least 50 percent probability, does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

If, for whatever reason, it is not 
possible or feasible to have this VA 
compensation examiner provide this 
supplemental statement, then have someone 
else equally qualified to make these 
important determinations comment.  In this 
latter situation, it may be necessary to 
have the Veteran reexamined.

3.  Ensure the addendum statement or, if 
necessary, the report of any additional 
examination contains responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2.  See also 
Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

4.  Then readjudicate this remaining claim 
for blackouts and dizziness in light of 
the additional evidence obtained on 
remand.  If this claim is not granted to 
the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


